Fill.in this information to identi

 

United States Bankruptcy Court for the:
WESTERN DISTRICT OF NEW YORK

Chapter you are filing under:
Chapter 7

~] Chapter 11

~] Chapter 12

BO- 0/95 8

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 02/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 71 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in ail of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

part 1: PI Yourself

1. Your full name

| Case number (it known):

   

amended filing

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture QUIASIA

 

 

 

identification (for example, First name First name
your driver’s license or TIMECCA

passport). Middle name Middle name
Bring your picture BUSSEY

identification to your meeting —- Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

Sutfix (Sr, Jr, Iti) Suffix (Sr., dr. HH, IH)
2. All other names you
have used in the last 8 Etstname First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
: , a - ¢ _ ~
your Social Security XXX — xX- _ 9 _ 5 2 0 XK RK
number or federal OR OR
Individual Taxpayer 9, 9
Identification number XX XK KX KK
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Debtor 1

First Name Middle Name

QUIASIA T. BUSS

EY

Last Name

Case number (if known)

 

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

i | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

Q) Ihave not used any business names or EINs.

 

Susiness name

Business name

 

Business name

Business name

EIN

EIN

 

_ 5. Where you live

152 RIDGEWAY AVENUE

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

ROCHESTER NY 14615

City State ZIP Code City State ZIP Code
MONROE COUNTY

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Over the last 189 days before filing this petition, |
have lived in this district longer than in any other
district.

(al | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

LJ Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

(C] | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 2

 

 
Debtor 4

QUIASIA T. BUSSEY Case number (if known)

First Name Middle Name

Last Name

Part 2 | Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
. Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under J Chapter 7
Gl Chapter 11
a Chapter 12
Cl Chapter 13
8. How you will pay the fee 2 1 will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
=! | need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
i | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for ZI No
bankruptcy within the ~
last 8 years? —! Yes. District _ When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy ad No
cases pending or being -
filed by a spouse who is tl Yes. Debtor _ Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor __ Relationship to you
District When Case number, if known
MM/DD/YYYY
11. Do you rent your wl No. Go to line 12.

residence?

Official Form 101

id Yes. Has your landlord obtained an eviction judgment against you?

4 No. Go to line 12.

C) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part o: this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known)

 

First Name Middie Name Last Name

a Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor i@ No. Goto Part 4.
of any full- or part-time .
business? wl Yes, Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Ll Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker {as defined in 11 U.S.C. § 101(53A))

QO] Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a © all business 3" of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? 4 No. lam not tiling under Chapter 11.

For a definition of small
business debtor, see
11 U.S.C. § 101(51D).

ta No. fam filing under Chapter 11, but lam NOT a small business debtor according to the definition in
the Bankruotcy Code.

(al Yes. |am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy
Code, and | do not choose to proceed under Subchapter V of Chapter 11.
Cl Yes. fam filing under Chapter 11, | am a small business debtor according to the definition in the

Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.
rare: ES if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhaveany (4 No
property that poses or is

 

alleged to pose athreat = Yes. Whatis tre hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs

 

If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Debtor 1 QUIASIA T. BUSSEY

First Name Middle Name

Last Name

Case number (if known),

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

lif | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of ccmpletion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

[al | received a briefing from an approved credit
counseling agericy within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of ccmpletion.

Within 14 days efter you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cl certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you tnade to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before yau filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension 0° the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

iad Lam not required to receive a briefing about
credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C] Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qt certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C] tam not required to receive a briefing about
credit counseling because of:

L) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after'|
reasonably tried to do so.

L) Active duty. iam currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 
Debtor 1 QUIASIA T. BUSSEY Case number (i known)

 

First Name Middle Name Last Name

| Part 6: | Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CI No. Go to line 16b.
id Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CJ No. Go to line 16c.
C] Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under .
Chapter 7? wl No. | am not filing under Chapter 7.

Do you estimate that after id Yes. tam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and WwW No
administrative expenses
are paid that funds will be UL Yes

available for distribution
to unsecured creditors?

18. How many creditors do — ed 1-49

 

 

 

you estimate that you (J 50-99
owe? WJ 100-199
(J 200-999
19. How much do you ’4@ $0-$50,000
estimate your assets to Cl $50,001-$100,000
be worth? Q $100,001-$500,000
Cl] $500,001-$1 million
20. How much do you tal $0-$50,000
estimate your liabilities i $50,001-$100,000
to be? CJ $100,001-$500,000

wl $500,001-$1 million

 

Sign Below
i have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct,

if [have chosen to fle under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and | choose to proceed under
Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

i understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

x A; WAsreflerg. x
Signature of Debtor 1 “ Signature of Debtor 2

. : ay
Executed on &: 3 /. b Uf 2 é ZO Executed on
Mi / DD IYYYY MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known)

 

 

 

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by ;
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or coogerate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court, Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences”?

LJ No

UW Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LJ No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
WY No

LJ Yes. Name of Person .
Attach Sankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

x Piurnscefurg x

 

 

 

 

Signature of Debtor 1 4 Signature of Debtor 2
Date c/o 5 / BOLO Date
MM/DD 1YYYY MM/ DD /YYYY
Contact phone 5&54986584 Contact phone
Cell phone 5&54986584 Cell phone
Email address Mé8LACQUEEN@GMAIL.COM Email address

 

 

  

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Fill.in this information to identi

Debtor 4 QUIASIA T. BUSSEY

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

 

Case number CQ Check if this is an
(Hf known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 4: Summarize Your Assets

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B) : 00
1a. Copy line 55, Total real estate, from Schedule A/E $ _______ 0.00.

1b. Copy line 62, Total personal property, from Schequle A/B..c.c.cccccccssescssscsssseessesvesecsssssseessessesessissviseetsereieateeveetereecececcecces, $ 6313.00

 

TEER E neater eter ete e nnn ee Reena een n eee Ea EERE E ARO R ORE RES EES ES HOE EERE Menem ante EE Asa Ente ca eaen eens $ 6313.00

 

 

 

a Summarize Your Liabilities

Your Jiabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 0.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $A

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 4 (priority unsecured claims) from line 6e of Schedule E/E

$ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F

Pee ee eee ee ern + $ 51408.15

 

 

 

 

 

Your total liabilities $ 51408.15
eo Summarize Your income and Expenses
4. Schedule |: Your Income (Official Form 1061) 1712.84
Copy your combined monthly income from line 12 of Schedule 1 oo... sccsscssessusscsssecssessserecsecsseessessscsscsessessissisesesesateessescescess $e
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ Of SCHEMUE J o..cceccccsessssesssssessssessssucsecsssstsacstesessusssaressecisesesvasssssaserseaeaveeceecesceses $ ___ 2430.00

 

 

Official Form 106Sum Summary of Ycur Assets and Liabilities and Certain Statistical Information page 1

 

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known)

 

 

First Name Middle Name Last Name

| Part 4: Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CI No.
Y Yes

 

7. What kind of debt do you have?

Yi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

2680.00

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:

5 0.00

9a. Domestic support obligations {Copy line 6a.)

$ 0.00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

0.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $

9d. Student loans. (Copy line 6f.) s_ C00

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.) es

 

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through of. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2

 

 

 

 
Fill in this information to identify y¢

QUIASIA T. BUSSEY

Debtor 1

case and. this fi

4
ue
Me

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

Case number

 

 

Official Form 106A/B

 

 

Schedule A/B: Property

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

CJ Check if this is an
amended filing

12/15

eked Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any lega or equitable interest in any residence, building, land, or similar property?

A No. Goto Part 2.
C) Yes. Where is the property?

4.1.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

if you own or have more than one, list here:

1.2,

 

Street address, if available, or other description

 

 

City State ZIP Cade

 

County

Official Form 106A/B

What is the property? Check all that apply.
wl Single-family home

al Dupiex or multi-unit building

ed Condominium or cooperative

—] Manufactured or mobile home

wl Land

wl investment property

al Timeshare

wd Other

 

Who has an interest in the property? Check one.

a] Debtor 1 only

J Debtor 2 only

wl Debtor 1 and Debtor 2 only

‘al At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CL) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check ail that apply.
Ll Single-family home

| Duplex or multi-unit building

[22 Condominium or cooperative

[2] Manufactured or mobile home

(Ad Land

(al Investment property

(ad Timeshare

Cl Other
Who has an interest in the property? Check one.

iad Debtor 1 only

() Debtor 2 only

(J Debtor 1 and Debtor 2 only

(] At least one of the debtors and another

 

Do not deduct secured claims or.exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the -
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

page 1

 
QUIASIA T. BUSSEY

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (i known)
First Name Middie Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
il Single-family home the amount of any secured claims on Schedule D:
1.3. - . : Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Cd Duplex or multi-unit building “ “ .
(-] Condominium or cooperative Current value of the Current value of the
(oJ Manufactured or mobile home entire property? Portion you own?
lel Land $ $
(2D investment property
City Sisto ZIP Code (LJ Timeshare Describe the nature of your ownership
C) interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
5 (-] Debtor 1 only
ft _
eun'y (J Debtor 2 only
(J Debtor 1 and Debtor 2 only Q) Check if this is community property
(al At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the doliar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number heve. .0........cccscccscccsessessescesteceesscstssresssssusessteseveeseesecececceccccccccc, >

re Describe Your Vehicles

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CO No
Yes
3.1. Make: HONDA
Model: ACCORD
Year: 2005
201000

Approximate mileage:
Other information:

FAIR CONDITION

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year: eee

Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

4} Debtor 1 only

(2] Debtor 2 only

(ad Debtor 1 and Debtor 2 only

[-] At least one of the debtors and another

wl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(J Debtor 1 only

(J Debtor 2 only

tal Debtor 1 and Debtor 2 only

(n] At least one of the debtors and another

instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

842.00 842.00
$ $

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2

 

 
Debtor 1

3.3.

3.4.

QUIASIA T. BUSSEY

 

Who has an interest in the property? Check one.

First Name Middle Name Last Name
Make: ee
Model: led Debtor 1 only
— (ad Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

Year:

Approximate mileage:

 

Other information:

 

 

(ad Debtor 1 and Debtor 2 only
lad At least one of the debtors and another

wd Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

‘el Debtor 1 only

(al Debtor 2 only

(J Debtor 1 and Debtor 2 only

(-] At teast one of the debtors and another

wl Check if this is community property (see
instructions)

Case number (i known)

 

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured.claims or exemptions. Put
the amount of any secured claims on Schedule D:

Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessets, snowmobiles, motorcycle accessories

uv No
CQ Yes

4.1.

Make:
Model:

Year:

 

Other information:

 

if you own or have more than one, list here:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
(2) Debtor 1 only

(2) Debtor 2 only

(.] Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

ind Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

 

 

 

42, Makes Who has an interest in the property? Check one. _9 not deduct secured claims or exemptions. Put
O Debtor 1 on! the amount of any secured claims on Schedule D:
Model; “ ebtor 7 only Creditors Who Have Claims Secured by Property.
(2) Debtor 2 only : me
Year: U Debtor 1 and Debtor 2 on! Current value of the Current value of the
. oo - y entire property? portion you own?
Other information: (a At least one of the debtors and another
lad Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages S 842.00
you have attached for Part 2. Write that mumber Hee ooo cc cccccceesesesssesssecssesucceseessscsussssscssuessussasesssicassessresssavesecsiteseeveseee >

 

 

page 3

 

 
Debtor 1 QUIASIA T. BUSSEY Case number (# known}

 

First Name Middle Name Last Name

 

| Part 3: Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CI No

Current value of the
portion you own?

Do not deduct secured claims ©
‘or exemptions.

 

4 Yes. Describe......... BED, BEDDING, CHAIRS, COOKING UTENSILS, COUCH, EATING
UTENSILS, FRIDGE, MICROWAVE, AND TOWELS
7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including celi phones, cameras, media players, games

CL) No

r 1200.00

 

 

4 Yes. Describe

 

_SMARTPHONE AND TV

$ 500.00

 

 

. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
J No

oo

 

 

 

 

Cl Yes. Describe..........

 

$ 0.00

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

@ No

 

C] Yes. Describe...

 

$ 0.00

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

No

 

C) Yes. Deseribe..........

(5 0.00

 

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

CQ) No : wo
i Yes. Desoribe........., ALL CLOTHES AND FOOTWEAR

5 500.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagernent rings, wedding rings, heirioom jewelry, watches, gems,
gold, silver
LJ No

 

Wd Yes. Describe........., EARRINGS AND NECKLACE

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

Wd No

 

Ql Yes. Describe..........

 

 

14. Any other personal and househoid items you did not already list, including any health aids you did not list

id No

 

L] Yes. Give specific
information, ..........

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that mumber here oo occ cccccccsscssssssessssssssnnvsvsesnsesnessnsssiseseesstsussssssisessstssvussssssitbsssstitbessusasasetiieeesecseseeeece

Official Form 106A/B Schedule A/B: Property

5 100.00

5 0.00

$ 0.00

 

 

$________—-2300.00

 

page 4

 

 
Debtor 1

QUIASIA T. BUSSEY

 

First Name

Middle Name Last Name

area | Describe Your Financial Assets

Case number (if known)

 

 

Do you own or have any legal or equitable interest in any of the following?

16.Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

QC) No

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of

and other similar institutions. If you have multiple accounts with the same institution, list each.

i@ No

17.1, Checking account:
17.2, Checking account:
17.3. Savings account:
17.4, Savings account:

17.5. Certificates of deposit:

17.6, Other financial account:

17.7. Other financial account:

17.8. Other financial account:

17.9, Other financial account:

18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

UY No

Institution or issuer name:

Institution name:

KEYBANK

deposit; shares in credit unions, brokerage houses,

 

 

 

 

 

 

 

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

No
Q) Yes. Give specific
information about

Official Form 106A/B

Name of entity:

% of ownership:

%

 

Schedule A/B:

Property

%
%

Current value of the
portion you own?

Do not deduct secured claims
‘or exemptions.

$ 20.00

0.00

PF fF

 

Lf

 

<A

A

 

I

page 5

 
Debtor 1 QU IASIA T. BU SS EY Case number (if known),

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

YW No

C) Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

theM. eee $e
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
CL) No
Yes. List each
account separately. Type of account: Institution name:
401(k) oF similar plan: AMERICAN RED CROSS $ 226.00
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of ail unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
C) No
VOS Lececcecccetectenecnees Institution name or individual:
Electric: §
Gas: $
Heating oil: $
Security deposit on rental unit: JOSH SOLOMN 5 925.00
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
YW No
CD V8 ceeccccccccccccccceeceee. Issuer name and description:
$
$
$
Official Form 106A/B Schedule A/B: Property page 6

 

 

 

 

 

 

 

 
Debtor 1 QUIASIA T. BUSSEY Case number (i known)

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
CD Yes i cccccsseeeeeen

Institution name and description. Separately file the records of any interests.11 U.S.C. § 524(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

YW No

CJ Yes. Give specific
information about them....: $ 0.00

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

Y No

CL) Yes. Give specific :
information about them.... $ 0.00

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No

CJ Yes. Give specific :
information about them..... $ 0.00 .

 

 

 

Money or property owed to you? . Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

LC] No

 

 

 

 

 

 

 

UW Yes. Give specific information . 2000.00
° : Federal: $
about them, including whether
you already filed the returns State:
and the tax years... :
Local:
29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
No
C) Yes. Give specific information.............
: Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance paymerts, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
WY No
Q) Yes. Give specific information..............
p $ 0.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known)

First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance;health sevings account (HSA);credit, homeowner's, or renter’s insurance

WY No

Cl Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ..

 

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No
CL) Yes. Give s ecific information.............. :
p 0.00

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

id No
CQ) Yes. Describe each claim...
0.00

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

4 No
C) Yes. Describe ach claim. ..00.00....
es c! e claim 0.00

 

 

35. Any financial assets you did not already list

4 No
C) Yes. Give specific information............ $ 0.00

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number Were ooo ceeccccssssssscsssssssnnsnsevossesnnensanenenesenusitsasnssasseseesasupesaataniseceeseetestetss lees »> $ 3171.00

 

 

ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1,

 

37.Do0 you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
Cl Yes. Go to line 38.

Current value.of the
portion you own?

Do. not deduct secured claims

 

or.exemptions,
38. Accounts receivable or commissions you already earned
O) No |
Q) Yes. Describe.......
S.

 

 

 

39. Office equipment, furnishings, and supplies .
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

) No
C] Yes. Describe...

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known)

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

CL) No sou
C] Yes. Describe....... $

 

 

 

41. Inventory
C) No :
C] Yes. Describe...

 

  

 

 

42.Interests in partnerships or joint ventures

CI} No

QO) Yes. Describe....... Name of entity: % of ownership:
% $
% $
%

 

 

43. Customer lists, mailing lists, or other compilations
CJ No
CJ) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
CJ) No _
C] Yes. Describe........

 

 

44. Any business-related property you did not already list
LJ) No

L] Yes. Give specific
information .........

 

 

 

 

PF Ff fF Wf

 

 

45, Add the dollar vaiue of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that number here ooo ce csssssssssssssssunsnsseeusssseunusssnsaunnssesensusnasaseesensissssssturasssssnissnesitesiteisiteseecc. >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

W@ No. Go to Part 7.
C) Yes. Go to line 47.
Current value of the
portion you own?
Do not deduct secured claims —

 

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
() No
i
8

 

Official Form 106A/B Schedule A/B: Property page 9

 
Debtor 4 QUIASIA T. BUSSEY Case number (if known}

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

C) No

 

L) Yes. Give specific
information. ............ :

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

CJ No

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CJ No
L} Yes. Give specific
information. ............
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached 0.00
for Part 6. Write that number here 0.0... csssssessssssssssssssssesssnevssnmsssssssssesseessssssassassnssunsusseseesssisssssssseseesssssssssnsceeasessectsenecsenensnaet >
Describe Ali Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did no: already list?
Examples: Season tickets, country club membership
YW No
C) Yes. Give specific
information. ............
54. Add the dollar value of all of your entries from Part 7, Write that mumber here ooo... ccccccccccccccsscccssssessssesssccsscsseccsseeseceeeoss > 0
List the Totals of Each Part of this Form
55. Part 1: Total real estate, Vie 2. ccc ccscessessscnsesessssstsssssnsssvvsesessuesusssusesusergeesevssassusssusanstnasssavssisssisssasssisutssasivesevessissesiveseeesees > 0.00
56. Part 2: Total vehicles, line 5 $ 842.00
57. Part 3: Total personal and household items, line 15 $ 2300.00
58. Part 4: Total financial assets, line 36 $ 3171.00
59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54
62. Total personal property. Add lines 56 through 61, ...........c08 Copy personal property total "> *$ 6313.00
63. Total of all property on Schedule A/B. Add line 55 + line 62........cccccccsccssesssssscssosssssssssstsvsussesvsveusscasecsestsesesscavasesaseasaces 6313.00
Official Form 106A/B Schedule A/B: Property page 10

 

 

 

 
Fill.in this information to identify yo

Debtor 4 QUIASIA T. BUSSEY

 

First Name Middie Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

Case number
(ff known)

 

 

(J Check if this is an
amended filing

 

Official Form 106C

 

Schedule C: The Property You Claim as Exempt

04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write

your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

ea Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

L) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

@ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
portion you own

Brief description of the property and line on
Schedule A/B that lists this property

Copy the value from
Schedule A/B

Brief

a HOUSEHOLD GOODS
description: ee

$ 1200.00
Line from
Schedule A/B: §

Brief

a. 500.00
description:

ELECTRONICS $

Line from 7
Schedule A/B:

 

Brief

ae 500.00
description:

CLOTHES $

Line from
Schedule A/B: 1!

 

3. Are you claiming a homestead exemption of more than $170,350?

Amount of the exemption you claim Specific laws that allow exemption

Check only one box for each exemption.

411 U.S.C. § 522(d)(3)

 

1200.00

ca
C1 100% of fair market value, up to
any applicable statutory limit

 

 

 

500.00 11 U.S.C. § 522(d)(3)

Ws
C) 100% of fair market value, up to
any applicable statutory limit

 

 

 

500.00 11 U.S.C. § 522(d)(3}

Ws
C) 100% of fair market value, up to
any applicable statutory limit

 

 

 

(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

UW no

C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

2 No
CL) Yes

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 1 of 2

 
QUIASIA T. BUSSEY

Middle Name

Debtor 4 Case number (if known)

 

First Name Last Name

BES asiiona Page

 

Current value of the
portion you own

Brief description of the property and line Amount of the exemption you claim Specific laws that allow exemption

on Schedule A/B that lists this property

Copy the value from Check only one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
doseription: JEWELRY $ 100.00 fs 100.00 11 U.S.C. § 522(d)(4)
Line from 12 €) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: cash $ 20.00 Ads 20.00 11 U.S.C. § 522(d)(5)
Line from (J 100% of fair market value, up to
Schedule A/B: 16 any applicable statutory limit
Brief AUTOMOBILE 842.00 842.00 14 U.S.C. § 522(d)(2)
description: ——_—_—— $ $
Line from 34 (J 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Br ief fi KEYBANK $ 000 As 0.00 11 U.S.C. § 522(0)(5)
escription:
Line from 17 CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Soscription: AMERICAN RED CROSS $ 226.00 Wg 226.00 1 US. § 522610)
Line from LI 100% of fair market value, up to
Schedule A/B: 21 any applicable statutory limit 11 U.S.C. § 522(d)(12)
description: YOSH SOLON $ 925.00 Ws 925.00 11 US. § 522(4)¢6)
Line from 29 C) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief FEDERAL TAX REFUND 2000.00 2000.00 11 US.C. § 522(d)(5)
description: $ $
Line from 28 C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C] 100% of fair market value, up to
Schedule A/B:  ———— any applicable statutory limit
Brief
description: $ Os
Line from C] 100% of fair market value, up to
Schedule A/B:. 77 any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from ©) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: ~ $ Os
Line from C] 100% of fair market value, up to
Schedule A/B: 77 any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2

 
UU ae LE elton ec iE elt Beco

Debtor 4 QUIASIA T. BUSSEY

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

 

Case number

(If known) CJ Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
@ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
C Yes. Fill in all of the information below.

List All Secured Claims

2. List all secured claims. if a creditor has more than one secured claim, list the creditor. separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

 

 

 

[ 2.1] Describe the property that secures the claim: $ $ $

Creditors Name

 

 

 

 

 

 

 

 

Number Street i
As of the date you file, the claim is: Check all that apply.
Q) Contingent
Q Unliquidated
City State ZIP Code a) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ] Debtor 4 only CJ An agreement you made (such as mortgage or secured
C] Debtor 2 only car loan)
CQ Debtor 1 and Debtor 2 only OQ} Statutcry lien (such as tax lien, mechanic’s lien)
L] At least one of the debtors and ancther (Judgment lien from a lawsuit
C) other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber
[2.2] Describe the property that secures the claim: $ $ $

 

 

Creditors Name

 

 

 

 

 

Number Street :
As of the date you file, the claim is: Check all that apply.
Ql Contingent
QO) Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O) Debtor 1 only CI] An agreement you made (such as mortgage or secured
Debtor 2 only car loan)
C] Debtor 1 and Debtor 2 only CJ Statutery lien (such as tax lien, mechanic's lien)
C) At least one of the debtors and ancther Q) Judgment tien from a lawsuit
C] other (including a right to offset)
C) Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of accountnumber

 

Add the dollar value of your entries in Column A on this page. Write that number here: p_____0

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1

 
Fill in.this information-to.iden

Debtor1 QUIASIA T. BUSSEY

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

 

Case number
(If known)

Official Form 106E/F

 

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

CJ Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B} and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

| Part 1: List All of Your PRIORITY Unsecured Claims

4. Do any creditors have priority unsecured claims against you?

No. Go to Part 2.

C) Yes.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have.more than two priority
unsecured claims, fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

‘Totalclaim Priority“ Nonpriority
a amount. amount.
2.1
Last 4 digits of accountnumber $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code 5 Contingent
‘wd ~Uniliquidated
Who incurred the debt? Check one. ) pisputed
() Debtor 4 only
C1 Debtor 2 onty Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only (2 Domestic support obligations
At least one of the debtors anc another (J Taxes and certain other debts you owe the government
C) Check if this claim is for a community debt CQ] Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
CO No (] Other. Specify
U] Yes
22 | Last4 digits ofaccountnumber og $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
a Contingent
City State ZIP Code () Uniiquidated
Who incurred the debt? Check one. wl Disputed
4 pete 3 Type of PRIORITY unsecured claim:
tor 2 on! ~
Q Debts 4 «a Debtor 2 only wel Domestic support obligations
i tt
OC) At least one of the debtors and another - Taxes and certain other debts you owe the governmen
Q te apt ar . . (Claims for death or personal injury while you were
Check if this claim is for a community debt intoxicated
Is the claim subject to offset? (Al Other. Specify
CI No
QO Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1

 

 
Debtor 1 QUIASIA T. BUSSEY

 

First Name Middle Name Last Name

Case number (if known)

 

 

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
, nonpriority unsecured claim, list the creditor separatety for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1..If more than ore creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

4.1 | ACIMA CREDIT FKA SIMPL.

Nonpriority Creditors Name

9815 S MONROE ST FL 4

 

 

 

Number Street
SANDY UT 84070
City State ZiP Code

Who incurred the debt? Check one.

i Debtor 1 only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
id No
C) Yes

 

Last 4 digits of account number 3266 _

s__1568.00

When was the debt incurred? 1 0/2 1/1 9

As of the date you file, the claim is: Check all that apply.

Q Contingent
C) unliquidated
CI] Disputed

Type of NONPRIORITY unsecured claim:

CJ Student toans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) debts to pension or profit-sharing plans, and other similar debts

& other. Specify OTHER

 

ACIMA CREDIT FKA SIMPL

 

[*

 

Nonpriority Creditor's Name

9815 S MONROE ST FL 4

 

 

Number Street
SANDY UT 84070
City State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only

C) Debtor 2 only

L) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

UI Check if this claim is for a community debt

is the claim subject to offset?
No
C) Yes

Last 4 digits of account number UNKNOWN _ $ 1 121 .OO

When was the debt incurred? 2019 _

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO Unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

CQ Student loans

CQ) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

WF other. Specify JUDGMENT

 

43 1 ar art

Nonpriority Creditor’s Name

 

 

 

PO BOX 5014

Number Street

CAROL STREAM IL 60197
City State ZIP Code

Who incurred the debt? Check one.

af Debtor 1 only

LJ) Debtor 2 only

(J Debtor + and Debtor 2 only

(CI At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
tf No
C} ves

Official Form 106E/F

Last 4 digits of account number UNKNOWN

s___ 500.00
When was the debt incurred? 201 {

As of the date you file, the claim is: Check all that apply.

QO Contingent
C] unliquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

LI Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

We Other. Specify_ JUDGMENT

 

 

Schedule E/F: Creditors Who Have Unsecured Claims page 3

 
Debtor 4 QUIASIA T. BUSSEY

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.4

 

 

 

 

First Name Middie Name Last Name

Case number (if known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

CANANDAIGUA NATIONAL B Last 4 digits of account number 1263 3 7562.00
Nonpriority Creditor’s Name
i ?
72 8 MAIN ST When was the debt incurred? 1 0/1 5/1 2
Number Street As of the date you file, the claim is: Check all that appk
CANANDAIGUA NY saan4 S of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
C) uUntiquidated
Who incurred the debt? Check one. Q) Disputed
bd Debtor 1 only
O} Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C) student loans
At least one of the debtors and ancther Cl Obligations arising out of a separation agreement or divorce that
Cd Check if this claim is for a community debt you did not report as priority claims
C) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify OTHER
UY no
LI Yes
45
CREDIT ACCEPTANCE CORP Last 4 digits of account number 1140 _ 3_11459.00

 

 

Nonpriority Creditors Name

 

 

PO BOX 513

Number Street

SOUTHFIELD Mi 48037
City State ZIP Code

Who incurred the debt? Check one.

4d Debtor 1 only

C) Debtor 2 only

O) Debtor 1 and Debtor 2 only

CI At teast one of the debtors and another

QI Check if this claim is for a community debt

Is the claim subject to offset?

a No
O Yes

When was the debt incurred? 7/23/1 6

As of the date you file, the claim is: Check ail that apply.

QO Contingent
Ql Unliquidated
CQ) Disputed

Type of NONPRIORITY unsecured claim:

CQ) student foans

] Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

u Other. Specify. OTHER

 

 

Official Form 106E/F

CREDIT MANAGEMENT LP

 

Nonpriority Creditor’s Name
4200 INTERNATIONAL PKWY

 

 

Number Street
CARROLLTON T™ 75007
City State ZIP Code

Who incurred the debt? Check one.

4d Debtor 1 only

CL) Debtor 2 only

Cl Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

L) Check if this claim is for a community debt

Is the claim subject to offset?

Zi No
Q) Yes

s 242.00

Last 4 digits of account number 0916 |

When was the debt incurred? 1 2/e/1 9

As of the date you file, the claim is: Check all that apply.

Q) Contingent
C) unliquidated
) Disputed

Type of NONPRIORITY unsecured claim:

] student loans

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U) Debts to pension or profit-sharing plans, and other similar debts

td Other. Specity COLLECTION

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known)

First Name Middle Name Last Name

 

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47
DIRECT TV Last 4 digits of account number UNKNOWN _ § 700 00
Nonpriority Creditor’s Name

i ?

PO BOX 5014 When was the debt incurred? 201 0
Number Street . wo.

As of the date you file, the claim is: Check all that apply.
CAROL STREAM IL 60197
City State ZIP Code QO Contingent

. Q) Unliquidated
Who incurred the debt? Check one. oO Disputed
44 Debtor 1 only
CL) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q) student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that

Cd Check if this claim is for a community debt you did not report as priority claims -

C) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? id Other. Specify JUDGMENT
a No
C] Yes

48
: ENHANCED RECOVERY COL Last 4 digits of account number 4551 | ee $ 720 .0O0
Nonpriority Creditor’s Name
i ?

8014 BAYBERRY RD When was the debt incurred? 1 /1 7/1 8
Number Street As of the date you file, the claim is: Check all that appt
JACKSONVILLE EL 30056 S of the date you file, the claim is: Check all that apply.
City State ZIP Code C) Contingent

( Unliquidated
Who incurred the debt? Check one. Q Disputed
i4 Debtor 1 only
CO) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only QO] Student toans

Cd At least one of the debtors ang another Q) Obligations arising out of a separation agreement or divorce that

you did not report as priority claims

UL] Check if this claim is for a community debt j . . ,
Cl debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

Is the claim subject to offset? W other. Specity COLLECTION
4 No
UJ Yes
4.
ESL FCU Last 4 digits of account number VINTKINUVWIN ©
Nonpriority Creditors Name
i ?
PO BOX 92714 When was the debt incurred? 201 5
Number Street . ten tee
ROCHESTER NY +4692 As of the date you file, the claim is: Check all that apply.
City State ZIP Code (J Contingent
C) Untiquidated
Who incurred the debt? Check one. gO Disputed
4) Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only © Student toans

Cd At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? {4 other. Specity JUDGMENT

Zi No
C) Yes

C Check if this claim is for a community debt

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
 

 

Debtor 1

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

QUIASIA T. BUSSEY

Case number (if known)

 

First Name Middie Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

410
FRONTIER COMMUNICATIONS Last 4 digits of account number UNKNOWN _ $ 2000.00
Nonpriority Creditor’s Name
incurea? 201
5050 KINGSLEY DRIVE When was the debt incurred? 20 0
Number Street . a
As of the date you file, the claim is: Check all that apply.
CINCINNATI OH 45227
City State ZIP Code C} Contingent
. QO} unliquidated
Who incurred the debt? Check one. im Disputed
i4 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C2 Student loans
At least one of the debtors and another | Obligations arising out of a separation agreement or divorce that
CL) Check if this claim is for a community debt you did not report as priority claims
L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify JUDGMENT
a No
Q) Yes
4.41
H AND R BLOCK Last 4 digits of account number UNKNOWN _ ¢_ 1000.00,
Nonpriority Creditors Name
When was the debt incurred? 2/4/1 3
ONE H AND R BLOCK WAY ane
Number Street . ae
. As of the date you file, the claim is: Check ail that apply.
KANAS MO 64101
City State ZIP Code Q) Contingent
C] Unliquidated
Who incurred the debt? Check one. gO Disputed
44 Debtor 1 only
C] Debtor 2 only Type of NONPRIORITY unsecured claim:
C] Debtor 4 and Debtor 2 only 2 Student loans
CJ Atleast one of the debtors and another ) Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims _
QC) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? 4 other. Speciy OTHER
Yi No
QO) Yes
42 7 UNKNOWN s_3000.00
INTERNAL REVENUE SERVICE Last 4 digits of account number UINIINOAWIN ©
Nonpriority Creditor’s Name
i ?
PO BOX 742562 When was the debt incurred? 201 7
Number Street tm ie:
CINCINNATI OH 45280 As of the date you file, the claim is: Check all that apply.
City State ZiP Code Q) Contingent
L) Unliquidated
Who incurred the debt? Check one. QO disputed
4 Debtor 1 only
LJ Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 4 and Debtor 2 only Student loans
O) At least one of the debtors and another (1 Obligations arising out of a separation agreement or divorce that
: A did not rt iority claims
(2) Check if this claim is for a community debt you aa no repo as pric y . _,
L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? {4 other. Specity JUDGMENT
| No
C] Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 

 

 

 

 

 
Debtor 4 QUIASIA T. BUSSEY Case number (i known)

First Name Middle Name Last Name

 

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.13
KAY JEWELERS Last 4 digits of account number UNKNOWN _ $ 300 00
Nonpriority Creditor's Name

i ?
375 GHENT ROAD When was the debt incurred? 2006
Number Street As of the date you file, the claim is: Check all that apph

ile, : .
FAIRLAWN OH 44388 S of the date you file, the claim is: Check all that apply
City State ZiP Code QO} contingent

Q Unliquidated
Who incurred the debt? Check one. Q) bisputed
44 Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only © Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that

C) Check if this claim is for a community debt you did not report as priority claims a
/ LI} Debts to pension or profit-sharing plans, and other similar debts
fs the claim subject to offset? 14 Other. Specify JUDGMENT
u No
CI Yes

4.14
LVNV FUNDING LLC Last 4 digits of account number 1379 | a $ 1 1 5.00
Nonpriority Creditors Name

When was the debt incurred? 1 /29/1 9
PO BOX 740281 ee
Number Street . ow
HOUSTON 1x 77074 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q contingent

OQ) unliquidated
Who incurred the debt? Check one. Q Disputed
id Debtor 1 only
C) Debtor 2 onty Type of NONPRIORITY unsecured claim:
QO] Debtor 1 and Debtor 2 only Student toans
C1 At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that

. i t iori i

C] Check if this claim is for a community debt you did no report as Priority claims —_

CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@W other. Speciy OTHER
a No
C) Yes

[ze UNKNOWN s 115.00
LVNV FUNDING LLC Last 4 digits of account number UNKNOWN _
Nonpriority Creditor's Name
i ?

PO BOX 1269 When was the debt incurred? 201 9
Number Street As of the date you file, the claim is: Check all that appt
GREENVILLE 8c 29602 S of the date you file, the claim is: Check all that apply.
City State ZIP Code LI Contingent

C) unliquidated
Who incurred the debt? Check ore. Q Disputed
4 Debtor 1 only
LI) Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only CJ Student toans
C1 At least one of the debtors and another U Obligations arising out of a separation agreement or divorce that

og git woos . did not report as priority claims
C) Check if this claim is for a community debt you
y QO) debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? 4 Other. Specify JUDGMENT
Zi No
QO) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
Debtor 4 QUIASIA T. BUSSEY

 

 

 

 

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim.
4.16
MERCANTILE ADJMNT BUR Last 4 digits of account number 9099 _ $ 1 52 00.
Nonpriority Creditor’s Name i
. > :
6390 MAIN ST $-160 When was the debt incurred? 6/5/1 9
Number Street . so.
As of the date you file, the claim is: Check all that apply.
WILLIAMVILLE NY 14221
City State ZIP Code CJ contingent
Q Unliquidated
Who incurred the debt? Check one. oO Disputed
id Debtor 1 only
LJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only . Q) student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
CJ Debis to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 64 Other. Specify COLLECTION
u No
L) Yes
4.17
MERCANTILE ADJMNT BUR Last 4 digits of account number 2550 _ __ $ 72.00
Nonpriority Creditor's Name
hen was the debt incurred?
6390 MAIN ST §-160 Wi was the t incurr 8/28/1 9
Number Stree! As of the date you file, the claim is: Check all that appt
WILLIAMVILLE NY 14221 $ ofine date you file, the claim is: Check all that apply.
City State ZIP Code C} Contingent
QO Unliquidated
Who incurred the debt? Check one. QO Disputed
44 Debtor 1 only
CL) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O) Student toans
At least one of the debtors and another Q] Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims _
C) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specity COLLECTION
a No
C} Yes
418 s. 173.00

 

Official Form 106E/F

MERCANTILE ADJMNT BUR

 

Nonpriority Creditors Name

6390 MAIN ST S-160

 

 

Number Street
WILLIAMVILLE NY “4221
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

C) Debtor 2 only

C) Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

Zi no

Cj Yes

Last 4 digits of account number 2261 —

When was the debt incurred? 8/28/1 9

As of the date you file, the claim is: Check all that apply.

Q Contingent
C1) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

44 Other. Specify COLLECTION

 

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
Debtor 1 QUIASIA T. BUSSEY

 

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

Case number (if known)

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,
\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.19
MERCANTILE ADJMNT BUR Last 4 digits of account number 9285 _ $ 1 52.00
Nonpriority Creditor’s Name ~
i 2?
6390 MAIN ST $-160 When was the debt incurred? 7/3/1 9
Number Street _ ar
As of the date you file, the claim is: Check all that apply.
WILLIAMVILLE NY 14221
City State ZIP Code Q) contingent
C} Unliquidated
Who incurred the debt? Check one. Q Disputed
id Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O) student loans
At least one of the debtors and another Obligations arising out of a separation agreement or divorce that
CL) Check if this claim is fora community debt you did not report as priority claims —
CY Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify COLLECTION
a No
Q) Yes
4,20
MERCANTILE ADJMNT BUR Last 4 digits of account number 9087 __ Le $ 1 33 .00
Nonpriority Creditor’s Name
i ?
6390 MAIN ST §-160 When was the debt incurred? 6/ 5/ 1 9
Number Street As of the date you file, the claim is: Check all that appl
WILLIAMVILLE NY 44004 S of the date you file, the claim is: Check all that apply.
City State ZIP Code LJ Contingent
QO Unliquidated
Who incurred the debt? Check one. Q} Disputed
44 Debtor 1 only
(1 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 7 and Debtor 2 only (2 Student loans
At least one of the debtors and another C] Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as Priority claims .
debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 1 other. specify COLLECTION
wi No
C] ves
4.21 —_ UNKNOWN g_9079.15
MONROE COUNTY PROBATION OFFICE Last 4 digits of account number VINAINUVVIN _
Nonpriority Creditor’s Name
i ?
33 FITZHUGH ST NORTH When was the debt incurred? 6/1 /1 2
Number Street . ye
ROCHESTER NY +4614 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QJ Contingent
 Unliquidated
Who incurred the debt? Check one. gO Disputed
4 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only (J Student loans
C1 At least one of the debtors and another im) Obligations arising out of a separation agreement or divorce that
sean: ne . did not report as priority claims
Q) Check if this claim is for a community debt you
y C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify JUDGMENT
| No
Q) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
Debtor 1 QUIASIA T. BUSSEY

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

First Name Middle Name Last Name

Case number tit known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.22
PROGESSIVE LEASING Last 4 digits of account number UNKNOWN _ $ 3172.00.
Nonpriority Creditor’s Name :
i ?
256 DATA DRIVE When was the debt incurred? 2/1 2/1 5
Number Street As of the date you file, the claim is: Check all that apol
DRAPER UT 34020 S or the date you file, the claim is: Check all that apply.
City State ZIP Code QO) Contingent
Q Unliquidated
Who incurred the debt? Check one. Q Disputed
44 Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 7 and Debtor 2 only ) student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CI) Check if this claim is for a community debt you did not report as Priority claims .
L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify
u No
U) Yes
4.23
ROCHESTER GAS AND ELECTRIC Last 4 digits of account number UNKNOWN _ s_2984.00
Nonpriority Creditor's Name
When was the debt incurred? 2 01 2
PO BOX 847813 ee
Number Street As of the date you file, the claim is: Check all that appt
BOSTON MA o20R4 S Of the date you file, the claim is: Check all that apply.
City State ZiP Code QC) Contingent
C] unliquidated
Who incurred the debt? Check one. Q Disputed
i4 Debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only QC) student loans
At least one of the debtors and another a Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims _
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specity JUDGMENT
a No
L) Yes
4.24 s_ 133.00

 

Official Form 106E/F

ROCHESTER GENERAL HOSPITAL

 

Nonpriority Creditor's Name
165 LAWRENCE BELL DR

 

 

Number Street
BUFFALO NY “4221
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 4 only

CD Debtor 2 only

CJ Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

Zi No
C) Yes

Last 4 digits of account number UNKNOWN _
When was the debt incurred? 201 9

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

QQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U) debts to pension or profit-sharing plans, and other similar debts

4 Other. Specify MEDICAL

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
Debtor 1 QUIASIA T. BUSSEY

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,

 

 

 

 

 

First Name Middle Name Last Name

Case number (it known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.25
SOLOMN & SOLOMON Last 4 digits of account number UNKNOWN _ § 83 00
Nonpriority Creditor’s Name

i ?

5 COLUMBIA CIRCLE When was the debt incurred? 201 4
Number Street ee

As of the date you file, the claim is: Check all that apply.
ALBANY NY 12212
City State ZIP Code Q) Contingent

; Q) unliquidated
Who incurred the debt? Check one. Q Disputed
id Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 7 and Debtor 2 only (J Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that

OC) Check if this claim is for a community debt you did not report as priority claims ;

U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (4 other. Specity JUDGMENT
u No
QO) ves

4.26
SPECTRUM Last 4 digits of account number UNKNOWN _ $ 1 34.00
Nonpriority Creditor’s Name

When was the debt incurred? 201 4
1393 MOUNT HOPE AVENUE as
Number Street . ew
ROCHESTER NY 14620 As of the date you file, the claim is: Check all that apply.
City State ZiP Code L) Contingent
QO) unliquidated
Who incurred the debt? Check one. O Disputed
id Debtor 4 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only Q) Student loans
U1 At least one of the debtors and another CQ] Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as Priority claims —
C) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 1 other. specity JUDGMENT
4 No
Q) Yes
4.27
SPILCO LABURNAM Last 4 digits of account number UNKNOWN _
Nonpriority Creditor's Name
i ?
1700 18T FEDERAL PLAZA When was the debt incurred? 6/11/13.
Number Street . ee
ROCHESTER NY +AaB14 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code (J Contingent
) Unliquidated
Who incurred the debt? Check one. Q Disputed
id) Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only QO) student loans
U1 Atleast one of the debiors and another Q) Obtigations arising out of a separation agreement or divorce that
: . did not rt iority clai
CJ Check if this claim is for a community debt you ai ne repo as prionily cl aims -
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? {4 Other. specify LANDLORD AND TENANT
Zi No
C) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
Debtor 1 QUIASIA T. BUSSEY

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim :

 

 

 

 

 

First Name Middie Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

4.28
PRINT Last 4 digits of account number UNKNOWN
Ss 9 we $ .
Nonpriority Creditor’s Name
i ?
PO BOX 4191 When was the debt incurred? 201 2
Number Street . woe
As of the date you file, the claim is: Check all that apply.
CAROL STREAM IL 60197
City State ZIP Code (2 Contingent
unliquidated
Who incurred the debt? Check one. g Disputed
64 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only © Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify JUDGMENT
u No
C) Yes
4.29
T MOBILE Last 4 digits of account number UNKNOWN _ $ 1 91 .00
Nonpriority Creditor’s Name
When was the debt incurred? 201 3
PO BOX 31380 rs
Number Street 7 se
As of the date you file, the claim is: Check all that apply.
ALBUQUERQUE NM 87176
City State ZIP Code CJ contingent
CQ) untiquidated
Who incurred the debt? Check one. Q Disputed
4 Debtor 1 only
L) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only CJ student loans
U1) At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims
OQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. specify JUDGMENT
a No
CJ Yes
4.30
3900.00
Last 4 digits of account number UNKNOWN _

Official Form 106E/F

VICTORIA SECRET

 

Nonpriority Creditor’s Name
4 LIMITED PARKWAY

 

 

Number Street
REYNOLDSBURG OH 43068
City State ZIP Code

Who incurred the debt? Check one.

44 Debtor 1 only

CA] Debtor 2 only

CQ) Debtor 4 and Debtor 2 only

CI At least one of the debtors and another

CL] Check if this claim is for a community debt

Is the claim subject to offset?

Zi no

CD Yes

When was the debt incurred? 2008

As of the date you file, the claim is: Check all that apply.

O Contingent
unliquidated
CQ) Disputed

Type of NONPRIORITY unsecured claim:

Cl] Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CL) Debts to pension or profit-sharing plans, and other similar debts

(4 other. Specify JUDGMENT

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
Debtor 4 QUIASIA T. BUSSEY

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,

 

 

 

 

 

First Name Middie Name Last Name

Case number (it known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

431 i
WEBBANK/FINGERHUT FRES Last 4 digits of account number UNKNOWN _ ¢ 144.00
Nonpriority Creditor's Name :

i ? 17
6250 RIDGEWOOD RD When was the debt incurred? 20
Number Street
° As of the date you file, the claim is: Check all that apply.

SAINT CLOUD MN 56303
City State ZIP Code gO Contingent

C) Unliquidated
Who incurred the debt? Check one. Qa Disputed
i4 Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q) student loans

At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that

C) Check if this claim is for a community debt you did not report as priority claims .

C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify JUDGMENT
a No
C) Yes

4.32
WEBBANK/FINGERHUT FRES Last 4 digits of account number UNKNOWN _ s 148.00
Nonpriority Creditors Name

When was the debt incurred? 2 01 8
6250 RIDGEWOOD RD a
Numb Street
amber ree . As of the date you file, the claim is: Check all that apply.
SAINT CLOUD MN 56303
Cily State ZIP Code C] Contingent
QO Unliquidated
Who incurred the debt? Check one. QO Disputed
id Debtor 1 only
Q Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C] Check if this claim is fora community debt you did not report as priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? W other. Specify JUDGMENT
a No
Cl Yes
438 wi. UNKNOWN 3 4256.00
WESTLAKE FINANCIAL SVC Last 4 digits of account number UNKNOWN _
Nonpriority Creditor's Name
i ?
4751 WILSHIRE BOULEVARD When was the debt incurred? 201 2
Number Street . a ao
LOS ANGELES CA 90010 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
Q) Unliquidated
Who incurred the debt? Check one. Q) Disputed
4 Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only (J student loans
LI Atleast one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
di it rt iority clai
Q Check if this claim is fora community debt you did no repo as priority aims ,
CQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify JUDGMENT
Zi No
) Yes
Official Form 106E/F Scheduie E/F: Creditors Who Have Unsecured Claims page 4

 

 

 

 

 

 

 
Debtor 1

QUIASIA T. BUSSEY

Case number (if known)

 

First Name

Middle Name

Last Name

| art 3: | List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims
Number Street Q] Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number ___ Le
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street L] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Cade
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street C} Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ oe
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): CO] Part 1: Creditors with Priority Unsecured Claims
Number Street CQ) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street C] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
N On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
N $
umber weet Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber

City

State

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

ZIP Code

 

page 13

 

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known}

 

First Name Middie Name Last Name

Ea Add the Amounts fer Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claim
6a. i igati .
Total claims °2 Domestic support obligations 6a $ 0.00
from Part 4 6b. Taxes and certain other debts you owe the
government 6b. g 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $ 0.00

 

 

 

 

 

6e. Total. Add lines Ga through 6d. 6e.
5 0.00
Total claim
Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00
claims 6g. $ :
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add ail other nonpriority unsecured claims.
Write that amount here. Gi. Fs 51408.15
6j. Total. Add lines 6f through 6i. 6j. 5 51408.15

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 14

 
Fill in this information to identi

Debtor QUIASIA T. BUSSEY

First Name Middle Name Last Name

 

Debtor 2
(Spouse ff filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

 

Case number

(if known) CJ Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if Known).

 

 

1. Do you have any executory contracts or unexpired leases?
LQ) No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
I Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cel! phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
2.1:

JOSH SOLOMN RENT

Name

375 GLEN ELLYN WAY

Number Street

ROCHESTER NY 14618

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1

 
ALP Uieeuilcedaeiielencm (slit

Debtor 1 QUIASIA T. BUSSEY

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

 

Case number
(if known}

 

 

CL] Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wd No
C} Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Iviexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No. Go to line 3.
Q Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

C} No

C) Yes. in which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1; Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
Q] Schedule D, line
Name
(J) Schedule E/F, line
Number Street CJ Schedule G, line
City . State ZIP Code
3.2
( Schedule D, line
Name —
U Schedule E/F, line
Number Street (J Schedule G, line
City ; State ZIP Code
3.3
CJ Schedule D, line
Name —
OQ) Schedule E/F, line
Number Street LJ Schedule G, line
Bc aca State. one elP Code

 

 

Official Form 106H Schedule H: Your Codebtors page 1

 
Fill in this information to identi

Debtor 1 QUIASIA T. BUSSEY

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

 

Case number Check if this is:
(If known)
Cl] An amended filing
Qa supplement showing postpetition chapter 13
income as of the following date:

Official Form 106l MM) DDD YYYY
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the tep of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

 

REE Descrive Employment

1. Fillin your employment :
information. Debtor 1 Debtor.2 or non-filing spouse

If you have more than one job,

 

attach a separate page with .
information about additional Employment status 4 Employed QC) Employed
employers. C) Not employed C) Not employed
Include part-time, seasonal, or
self-employed work.

. . Occupation TECH
Occupation may include student
or homemaker, if it applies.

Employer’s name AMERICAN RED CROSS

 

Employer's address 825 JOHN STREET

Number Street Number Street

 

 

WEST HENRIET NY 14586
City State ZIP Code City State ZIP Code

How long employed there? 11 YEARS

oa Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor.2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before ail payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2400.00 $
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +g
4, Calculate gross income. Add [ine 2 + line 3. 4. g 2400.00 $

 

 

 

 

 

 

Official Form 1061 Schedule |: Your income page 1

 

 
 

 

Debtor 1 QUIASIA T. BUSSEY Case number (if known)

 

   

 

First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
Copy line 4 here ccc cscccsssssssnsseeesensusnesesivaveseceseatesvetteeeseesesvececeece. >4 $2400.00 $

5. Indicate whether you have the payroll deductions below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Socia! Security deductions 5a. $ 216.00 $
5b. Mandatory contributions for retirement plans 5b. § 0.00 $
5c. Voluntary contributions for retirement plans 5c. = 0.00 $
5d. Required repayments of retirement fund loans Sd. § 0.00 $
5e. Insurance 5e. § 0.00 $
5f. Domestic support obligations 5. §., 0.00 $
5g. Union dues 5g. $ 0.00 $
5h. Other deductions, Specify: 5h. +$ 791.16 +4
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h. 6. g¢ 1007.16 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 1392.84 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business, 8a. $ 0.00 $
profession, or farm
Attach a statement for each property anc business showing grous receipts, ordinary and
necessary business expenses, and the total monthly net income.
8b. Interest and dividends $ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent $ 0.00 $
regularly receive
Include alimony, spousal support, child support, maintenance, d'vorce settlement, and
property settlement.
8d. Unemployment compensation $ 0.00 $
8e. Social Security $ 0.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the vaiue (i known) of any non-cash assistance that you
receive, such as food stamps or housing subsidies,
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
SNAP
$ 320.00 $
8g. Pension or retirement income $ 0.00 $
8h. Other monthly income.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Sh. $ 320.00 $ |
10. Calculate monthly income. Adc ‘ine 7 + line 9. g 1712.84 | +i

0.00 =|s

1712.84

 

 

 

 

 

 

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: 11.6 § 0.00
12. Add the amount in the last colurnn of line 10 to the amount in line 11. The result is the combined monthly income. 42 1712.84
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies .
12. Do you expect an increase or decrease within the year after you file this form? marti wicome
No.
CQ Yes. Explain:

 

 

Official Form 1061 Schedule |: Your Income

page 2

 

 

 

 

 
aU Uey ietae GCG) Cent:

QUIASIA T. BUSSEY

Debtor 4 . .
First Name Middle Name Last Name Check if this is:

 

 

Debtor 2 -
(Spouse, if filing) First Name Middle Name = Last Name Q) An amended filing

C) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK expenses as of the following date. P

 

 

Case number MM / DD/ YYYY
(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as pessible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

oe Describe Your Household

1. Is this a joint case?

 

Y No. Go to line 2.
C) Yes. Does Debtor 2 live in a separate household?

C) No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? LJ No
Dependent's relationship to Dependent’s Does dependent live
Do not list Debtor 1 and wy Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... cece. O
Do not state the dependents’ CHILD 16 w No
names. Yes
CHILD 10 OI) No
Yes
CHILD 6 C1 No
w Yes
CQ) No
L) Yes
QC) No
OQ) Yes
3. Do your expenses include w No

expenses of people other than
yourself and your dependents? CI Yes

GER Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

 

 

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule [: Your Income (Official Form 1061.) Your expenses

   

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4.

 

If not included in tine 4:

4a. Real estate taxes 4a. $
4d. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expensas 4c, $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

 
Debtor 1

10.
11.

12.

13.

14,

15.

17.

19.

20.

Official Form 106J

QUIASIA T. BUSSEY

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

 

 

 

 

 

 

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

Case number (i known)

 

Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

Food and housekeeping supplies

Childcare and children’s education costs

Clothing, laundry, and dry cleaning

Personal care products and services

Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.

De not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

Installment or lease payments:

17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2

17c. Other. Specify:

17d. Other. Specify:

Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 106}).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

6a.
6b.
6c.

6d.

15a.

15b.

15d.

16.

17a.
17b.
17c.

17d.

18.

20a.
20b.
20c.
20d.

20e.

Your expenses

 

$
$
$
$

350.00
0.00
180.00
0.00
200.00
225.00

 

Ff ©

$ 40.00
$ 40.00
$ 50.00

80.00
$ 0.00

0.00
40.00

200.00
0.00

PF Fm HF

§ 0.00

FP FPF WH

$ 0.00

$ 0.00

 

0.00
0.00
0.00
0.00
0.00

PF tA

 

fF fF

page 2

 
Debtor 1 QUIASIA T. BUSSEY

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21.

23. Calculate your monthly net income.

No.

Case number (if known)

 

 

 

 

 

 

 

 

 

C) Yes. Explain here:

 

21. +#S 0.00
22a. | ¢ 2430.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. s 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. g 2430.00
§ 1712.84
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from line 22c above. 23b. 2430.00
23c. Subtract your monthly expenses from your monthly income. 717.16
The result is your monthly net income. 23c. § -
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or cecrease because of a modification to the terms of your mortgage?
page 3

Official Form 106J Schedule J: Your Expenses

 
Fill in this information to identify yo

Debtor 1 QUIASIA T. BUSSEY

First Name Micdte Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

 

Case number
(if known)

 

CJ Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever yau file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

id No

C) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, 1 declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

x AbtAdece fiux4 x

Signature of Debtor 1 ‘ Signature of Debtor 2
BLY / Dee

Date o bY 2 2¢ Date
MM/ DD / YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
Uae ES aC Creda) Code CCU

Debtor 1 QUIASIA T. BUSSEY

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

 

Case number
(Hf known)

 

() Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

an Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

(Q Married
{4 Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
C] No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor1. Debtor 2: Dates Debtor 2
lived there lived there
) Same as Debtor 1 L) Same as Debtor 1
55 HOBART STREET From 2016 From

 

 

Number Street Number Street
To 201 9. To

 

 

ROCHESTER NY 14611

 

 

 

 

 

 

 

 

 

City State ZIP Code City State ZIP Code
Cl same as Debtor 1 ) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No

C) Yes. Make sure you fill out Schedule H: Your Ccdebtors (Official Form 106H).

Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
Debtor 1 QUIASIA T. BUSSEY

First Name Middle Name Last Name

Case number (if known)

 

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

C) No
Wi Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until a Wages, commissions, 5362 | Wages, commissions,
“ . bonuses, tips $C bonuses, tips $
the date you filed for bankruptcy:
Cj Operating a business C) Operating a business
For last calendar year: a Wages, commissions, 0) Wages, commissions,
bonuses, tips $ 46554 bonuses, tips $
(January 1 to December 31, Zot Q Operating a business Q Operating a business
YYY
wi Wages, commissions, OQ Wages, commissions,

For the calendar year before that: :
bonuses, tips

27421 bonuses, tips
(January 1 to December 31, 201 8 ) (J Operating a business $_. $

Ly Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

LJ No
lu Yes. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until SNAP ____ gs___———«6 40.00

the date you filed for bankruptcy: $

—_________ 3
For last calendar year: SNAP $ 2640.00

(January 1 to December 31, 2019 )
YYYY

 

 

For the calendar year before that: SNAP $ 1800.00
(January 1 to December 31, 201 8 )
YYYY

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
Debtor 1

QUIASIA T. BUSSEY

Case number (if known)

 

First Name

Middle Name

 

Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

CJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJ No. Go to line 7.

Cl Yes. List below each creditor to whom vou paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, da not include payments to an attorney for this bankruptcy case.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

1 No. Go to line 7.

O) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do nat include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe
payment
$ $
Creditors Name
Number Street
City State ZIP Code
- $ $
Creditors Name
Number — Street
City State ZIP Code
$ $
Creditors Name
Number Street
City State ZIP Code

Was this payment for...

QQ Mortgage

CQ car

CI credit card

L) Loan repayment

Q Suppliers or vendors
C} other

Q Mortgage

U) car

CY credit card

QQ Loan repayment

QO Suppliers or vendors
L) other

) Mortgage

O) car

CI credit card

i) Loan repayment

C) Suppliers or vendors
CJ other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3

 
Debtor 4 QUIASIA T, BUSSEY

Case number (if known)
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

A no

CJ Yes. List ali payments to an insider.

 

 

 

 

Dates of Total amount Amount you still, Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street -
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.
w No
Q) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still. Reason for this payment

payment paid owe Include creditor's name

 

 

 

 

 

 

a $ $
Insider's Name
Number Street
City State ZiP Code
$ $

 

Insider's Name

 

Number  Sireet

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
 

 

Debtor 1 QUIASIA T. BUSSEY Case number (if known)

First Name Middle Name Last Name

ra Identify Legal Actions, Repossessicns, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

UM no

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case tiie = Court Name im Pending
) On appeal
‘Number Street () conciuded
Casenumber
City State ZIP Code
Casetile Court Name CI} Pending
CY on appeal
Number Street | Concluded
Case number .
City State ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

O) No. Go to line 11.
WU Yes. Fill in the information below.

 

 

 

 

 

Describe the property Date Value of the property
MY PAYCHECK IS GARNISHED
MONROE COUNTY SHERIFF CIVIL BUREAU 66/10/19 14000
Creditors Name i
130 SOUTH PLYMOUTH AVENLE =
Number Street Explain what happened
5TH FLOOR C) Property was repossessed.

 

(J Property was foreclosed.

ROCHESTER NY 14614 Ww Property was garnished.
Q

 

 

 

 

 

 

 

 

City State ZIP Code Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditor’s Name
Number Street
Explain what happened
_ Property was repossessed.
Ol Property was foreclosed.
- CQ) Property was garnished.
City State ZIP Code
] Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known)

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

A No

C1] Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Lasi 4 digits of account number: XXXX—-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

W no
(] Yes

Ea List Certain Gifts and Contributions

143.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

LJ Yes. Fill in the details for each gift.

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City Sigte ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person Conk the gifts
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
Debtor 4 QUIASIA T. BUSSEY

Case number (i known)
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

C) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

ee Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

C) Yes. Fill in the details.

 

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred : Pen we loss lost

Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

ata v= Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, dici you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

WW No
Q) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or - :- Amount of payment
transfer was
Person Who Was Paid . ae : . made
Number — Street $
$

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, # Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
Debtor 4 QUIASIA T. BUSSEY

Case number (if known)
First Name Middie Name Last Name

 

 

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, dici you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

WH No

CJ Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or .. “ Amount of payment
transfer was
on oomade
Person Who Was Paid
Number Street a $
$

 

City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers ard transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

WH No

C} Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number — Street

 

 

City State ZIP Code

Person’s relationship to you __

 

 

Person Who Received Transfer

 

Number Street

 

 

 

City State aiP Code

 

Person’s relationship to you.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known)

First Name Middle Name Last Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

W No

C0 Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

RES ise Certain Financiai Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 4 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts: certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

UW No

C) Yes. Fill in the details.

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution .
XXMX— Q Checking —_ $
CQ) Savings

Number Street
Q Money market

 

Cj Brokerage

 

 

 

City State ZIP Code Q Other
XXXX- CD checking $
Name of Financial Institution — a
OQ Savings
Number Street C) Money market

QO Brokerage

Q Other

 

 

City State ZIP Code

- 21.Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

W@W No

CI Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
OINo
Name of Financial institution Name U] Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Debtor 1 QUIASIA T. BUSS EY Case number (if known)

First Name MiddieName Last Name

 

 

 22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
“ No
C) Yes. Fill in the details.

 

 

Whe else has or had access to it? Describe the contents Do you still
have it?
» LINo
Name of Storage Facility Name : : tJ Yes
Number Street Number Street

 

CityState ZIP Code

 

 

City State ZIP Code

EE tcenciry Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
a No
C} Yes. Fill in the details.

 

Where is the property? Describe the property Value

 

Owner’s Name $

 

Number Street

 

Number Street

 

 

 

 

City State ZIP Code

 

City State ZIP Code

} Part 10: [I Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

m Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

# Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, inciuding disposal sites.

% Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contarninant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W No

LD Yes. Fill in the detaits.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known)

First Name Middle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

W No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

Governmental unit Environmental! law, if you know it Date of notice
Name of site Governmentai unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

W No

CD Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title a.
Court Name QO Pending
) On appeal
Number Street CQ) Concluded
Case number City State ZIP Code

| Part 11: | Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CO) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
LJ A member of a limited liability company (LLC) or limited liability partnership (LLP)
CIA partner in a partnership
C3 An officer, director, or managing executive of a corporation

CL) An owner of at least 5% of the voting or equity securities of a corporation

WU No. None of the above applies. Go to Part 12.
CJ Yes. Check all that apply above and fill in the details below for each business.
Describe the nature.of the business Employer Identification number
Do not include Social Security number or ITIN.

 

 

Business Name

EIN: -

 

Number Street

 

Narne of accountant or bookkeeper Dates business existed

 

 

From To

 

City State ZIP Code oaseeeovmpsnguarimnennney pean uemnspenganparssne . .
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

EIN: -

 

Number Street * ~ wos
Name of accountant or bookkeeper Dates business existed

 

From To

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 

 
Debtor 4 QUIASIA T. BUSSEY Case number (if known)

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

 

EIN;
Number Street a .
amber Stree Narne of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

Cl Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY _

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

% fiuasd Bier) x

Signature of Debtor 1 Signature of Debtor 2

Date US/6 Y, 2020 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

Ca No
C) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

kd No

C2 Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
PAS ATEN UML At retorted Le CUn Lt LVEN Ae,

Debtor 1 QUIASIA T. BUSSEY

First Name Micdle Name Last Name

 

Debtor 2
(Spouse, if filing} First Name Micdie Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW YORK

Case number () Check if this is an
(Hf known) amended filing

 

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12s

 

If you are an individual filing under chapter 7, you must fill out this form if:

& creditors have claims secured by your property, or

E you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint casz, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number {if known).

ae List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's [J Surrender the property. CL) No
name:
LJ Retain the property and redeem it. CO) Yes

Description of
property
securing debt:

C] Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

Creditor’s LJ Surrender the property. LI No
name:
CJ Retain the property and redeem it. () Yes

Description of
property
securing debt:

C) Retain the property and enter into a
Reaffirmation Agreement.

(J Retain the property and [explain]:

 

 

Creditor’s CJ Surrender the property. CJ) No
name:
UJ Retain the property and redeem it. CO) Yes

Description of
property
securing debt:

C) Retain the property and enter into a
Reaffirmation Agreement.

(J Retain the property and [explain]:

 

 

Creditor’s () Surrender the property. LI No
name:
() Retain the property and redeem it. UC) Yes

Description of
property
securing debt:

C) Retain the property and enter into a
Reaffirmation Agreement.

L} Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
Debtor 1 QUIASIA T. BUSSEY Case number (if known}

First Name Middle Name Last Name

eae ist Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below, Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal preperty lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: OI No
ar Ql Yes

Description of leased

property:

Lessor’s name: ONo

a L) Yes

Description of leased

property:

Lessor’s name: CI No

Description of leased Cl Yes

property:

Lessor’s name: CI No
LJ Yes

Description of leased

property:

Lessor’s name: OI No
C) Yes

Description of leased

property:

Lessor’s name: Ono
OC) Yes

Description of leased

property:

Lessor’s name: CI No
C) Yes

Description of leased
property:

 

 

Under penalty of perjury, I declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

 

Signature of Debtor 1 , Signature of Debtor 2
7 | }
Date 03] ou 2oLe Date
MM/ DD / YYYY MM/ DD / YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
  

2020MAR -4 PH I: 00

 

Clerk of Court
U.S. Bankruptcy Court

Western District of New York

In re: Quiasia T. Bussey

Dear Clerk of Court,

lam the Managing Attorney of Upsolve.org. Upsolve is a nonprofit
self-service web application funded by the Legal Services Corporation
and leading philanthropic foundations. Our web application helps
low-income debtors who cannot afford counsel generate their
bankruptcy forms on their own.

We are writing to notify the Court that the Upsolve web application has
assisted the above-captioned debtor in preparing their Chapter 7 forms.
Upsolve does not provide legal advice and Upsolve is not the debtor's
attorney. And because we have provided our services at no cost, Upsolve
is not a petition preparer under section 110 of the Bankruptcy Code. As a
result, Official Form 119 is not required of the debtor and has not been
provided.

If you have any additional questions, please do not hesitate to contact
me at tina@upsolve.org. Please docket this letter.

Respectfully Submitted,

paneer gee
ren Fl TN,
hi a tae

/ 7
7

Tina Tran

 
WESTERN DISTRICT OF NEW YORK
IN THE UNITED STATES BANKRUPTCY COURT FOR THE

IN RE:

 

QUIASIA T. BUSSEY

)
)
) Case No.
)
Debtor. )

Chapter 7
VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Date: U3/44 Pi Madke- Pucr
Debtor Signature

 
Acima Credit Fka Simpl
9815 S Monroe St FI 4
Sandy, UT 84070

AtT
Po Box 5014
Carol Stream, IL 60197

Canandaigua National B
72 S Main St
Canandaigua, NY 14424

Credit Acceptance Corp
Po Box 513
Southfield, MI 48037

Credit Management Lp
4200 International Pkwy
Carrollton, TX 75007

Direct Tv
Po Box 5014
Carol Stream, IL 60197

Enhanced Recovery Co L.
8014 Bayberry Rd
Jacksonville, FL 32256

 
Esl Fou
Po Box 92714
Rochester, NY 14692

Frontier Communications
5050 Kingsley Drive
Cincinnati, OH 45227

H And R Block
One H And R Block Way
Kanas, MO 64101

Internal Revenue Service
Po Box 742562
Cincinnati, OH 45280

Kay Jewelers
375 Ghent Road
Fairlawn, OH 44333

Lynv Funding Lic
Po Box 740281
Houston, TX 77274

Lvnv Funding Lic
Po Box 1269
Greenville, SC 29602

 
Mercantile Adjmnt Bur
6390 Main St S 160
Williamville, NY 14221

Monroe County Probation Office
33 Fitzhugh St North
Rochester, NY 14614

Progessive Leasing
256 Data Drive
Draper, UT 84020

Rochester Gas And Electric
Po Box 847813
Boston, MA 02284

Rochester General Hospital
165 Lawrence Bell Dr
Buffalo, NY 14221

Solomn Solomon
5 Columbia Circle
Albany, NY 12212

Spectrum
1393 Mount Hope Avenue
Rochester, NY 14620

 
Spilco Laburnam
1700 1st Federal Plaza
Rochester, NY 14614

Sprint
Po Box 4191
Carol Stream, IL 60197

T Mobile
Po Box 31380
Albuquerque, NM 87176

Victoria Secret
4 Limited Parkway
Reynoldsburg, OH 43068

Webbank Fingerhut Fres
6250 Ridgewood Rd
Saint Cloud, MN 56303

Westlake Financial Svc
4751 Wilshire Boulevard
Los Angeles, CA 90010

Josh Solomn
375 Glen Ellyn Way
Rochester, NY 14618

 
